internal_revenue_service number release date index number ---------------------------------- -------------------------------- --------------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------- telephone number ---------------------- refer reply to cc psi plr-135293-15 date date ------------------------------------------------------------------------------------------------------ legend x ------------------------ state -------------- dear ----------------- this responds to your letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_7704 of the internal_revenue_code facts according to the information submitted x is a limited_liability_company organized under the laws of state as part of an initial_public_offering ipo for a to-be-formed partnership partnership x intends to contribute assets related to its fluid handling and disposal activities after completion of the ipo partnership will be a publicly_traded_partnership within the meaning of sec_7704 x represents that partnership will earn income by providing fluid management and disposal services to customers engaged in the exploration for and development and production of oil and natural_gas partnership will supply fluids for drilling and fracturing operations and provide fluids and solid_waste disposal services to oil_and_gas producers x represents that partnership will supply drilling and fracturing fluids including fresh water brine drilling mud lubricants and other injectants for use in drilling and hydraulic fracturing the drilling mud will be recycled or will be produced from by-products of partnership’s disposal services the remaining products will be sourced from third parties the fluids will generally be transported to the well site by third party trucks or pipeline partnership’s personnel will be at the well site on a regular basis to work with production teams to plr-135293-15 coordinate deliveries and will remotely monitor fluid levels to ensure producers a continuous supply of fluids x represents that partnership also will store treat and dispose_of flowback produced water and other drilling production waste generally using salt water disposal swd wells flowback and produced water will typically be transported to partnership’s swd wells by third party truck or pipelines however partnership anticipates building its own pipelines for such transportation x represents that partnership may expand its operation to include fluid treatment so as to be able to either release the treated fluids into the groundwater or use the recycled fluids in future drilling and fracturing operations partnership will also provide disposal services for used drilling mud and drill cuttings that surface during the drilling and production of oil_and_gas and collect on tank bottoms in connection with its disposal services partnership will provide truck and tank washout services storage tanks trucks and other equipment that store and transport flowback produced water and other drilling and production waste must be properly cleaned and maintained to prevent rust and corrosion failing to properly clean these items could result in damage to tanks and potential leakage of hazardous fluids partnership will also earn income from selling hydrocarbons and other minerals and natural_resources that are collected as part of the disposal process x makes the following representations partnership will provide personnel for its fluid management and disposal services partnership’s personnel will have specialized knowledge training and experience to perform these services the equipment used in and the personnel training associated with the fluid management and disposal services have no utility outside of oil_and_gas exploration under legal and environmental restrictions the saltwater disposal wells are restricted to storing and disposing of waste associated with exploration and production activities and are thus not easily converted to other use processing and treatment of flowback fluids and produced water is required prior to injection into a disposal well in order to comply with governmental regulations and industry standards the production of oil_and_gas using the hydraulic fracturing process would not be commercially viable without fluid management and disposal services law analysis sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership will be treated as a corporation plr-135293-15 sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 does not apply to a publicly_traded_partnership for any taxable_year if such partnership meets the gross_income requirements of sec_7704 for the taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides in relevant part that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of the partnership for the taxable_year consists of qualifying_income sec_7704 provides that the term qualifying_income includes income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber conclusion based solely on the facts submitted and the representations made we conclude that gross_income derived by x’s newly formed partnership from its fluid management and disposal services constitutes qualifying_income within the meaning of sec_7704 in addition income derived from partnership from selling the filtered hydrocarbons and other recoverable minerals that are collected as part of the disposal process constitutes qualifying_income within the meaning of sec_7704 so long as the sales are not to end users at the retail level this ruling is not applicable to any income derived by partnership from the delivery of water or other injectants including recycled produced water to affiliates or third parties where partnership does not also collect and clean recycle or otherwise dispose_of the resulting produced water and drilling production waste after use except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether x meets the percent gross_income requirement of sec_7704 in any taxable_year for which this ruling may apply the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-135293-15 by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of x’s partnership under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 sec_6110 of the code provides that this letter may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely laura c fields laura c fields senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
